Citation Nr: 0430336	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  00-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for a claimed 
scoliosis.  

3.  Entitlement to service connection for claimed 
degenerative joint disease of the thoracic and lumbar spines.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from November 1942 to 
September 1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran is shown to have a current sensorineural 
hearing disability that as likely as not is due to noise 
exposure in service during World War II.  

2.  The preexisting scoliosis is shown as likely as not to 
have undergone an increase in severity beyond natural 
progression during the veteran's service.  

3.  The pathological findings of wedging of T-8, T-9 and L-2 
first noted after several months of active duty are not 
unequivocally shown to have been present prior to service.  

4.  The currently demonstrated scoliosis and degenerative 
changes of the thoracic and lumbar spine are shown to be 
causally related injury or other events in the veteran's 
period of active service.  





CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303, 3.385 (2004).  

2.  The preexisting disability manifested by a scoliosis is 
due to disease or injury that was aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2004).  

3.  The veteran's disability manifested by degenerative 
changes of the thoracic and lumbar spine is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

It is unclear whether VCAA notice mailed to the veteran in 
June 2003 is adequate because it does not refer to his claim 
of entitlement to service connection for bilateral hearing 
loss.  As such, VCAA notice comprehending all of the issues 
on appeal would need to be sent to the veteran.  

VCAA notice, of course, must include information regarding 
the veteran's and VA's respective responsibilities as to 
securing and furnishing relevant evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

However, given the favorable taken hereinbelow, further 
action with respect to VCAA is not required in this case.  


Bilateral Hearing Loss

The veteran is not shown to have manifested hearing problems 
during service in World War II or for many years thereafter.  
However, in connection with his current claim, he has 
indicated having had problems with his ears apparently after 
serving in an ordinance unit while on active duty.  The 
recent VA examination in February 1998 showed that the 
veteran had a sensorineural hearing disability in each ear.  
A history of noise exposure during service was also noted.  

While it likely that the veteran experienced increased noise 
levels following service, the Board finds the evidentiary 
record to be in relative equipoise in showing that the 
currently demonstrated bilateral hearing disability as likely 
as not was caused by the initial acoustic trauma to which he 
was exposed in service.  

By extending the benefit of the doubt to the veteran, service 
connection for the bilateral hearing loss is warranted.  


Scoliosis and degenerative changes of the thoracic and lumbar 
spine

A careful review of the service medical records shows that 
the veteran entered service in November 1942 when an 
examination found no pertinent defect or abnormality.  In 
fact, the records reveal that he performed normal duty until 
about August 1943 when he was evaluated for back complaints 
determined to be related to a scoliosis of the thoracic spine 
that was described being painful and symptomatic in service.  

While the history recorded at that time strongly suggested 
the presence of a scoliosis prior to service, the nature of 
the veteran's service and findings recorded therein present a 
basis for concluding as likely as not that the scoliosis 
underwent an increase in severity beyond natural progress 
during that active duty.  

In addition, other findings of wedging of T 8, T-9 and L-2 
described as being of undetermined cause were noted prior to 
discharge.  On this record, the Board finds no basis for 
concluding that these pathological changes clearly and 
unmistakably existed prior to service.  

The recent VA examination in August 1999 noted, in addition 
to a severe scoliosis of the thoracolumbar spine, the 
presence of extensive degenerative changes of the thoracic 
and lumbar spine.  This currently demonstrated disability is 
shown to be the likely result of disease or injury that was 
incurred in or aggravated by service.  

Hence, service connection for the scoliosis and degenerative 
changes of the thoracic and lumbar spine is warranted.  



ORDER

Service connection for a bilateral hearing loss is granted.  

Service connection for the scoliosis and degenerative changes 
of the thoracic and lumbar spine is granted.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




